 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   QUINN HOCHHALTER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0003-JAM
12                                Plaintiff,            STIPULATION TO CONTINUE TRIAL AND
                                                        RESET PRETRIAL DEADLINES
13                          v.
                                                        Date:     February 10, 2020
14   JOSE ARNULFO ALCALA-GARCIA,                        Time:     9:15 a.m.
                                                        Court:    Hon. John A. Mendez
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, through its undersigned counsel, and defendant Jose Arnulfo

19 Alcala-Garcia, through his counsel of record, stipulate as follows:

20          1.     This case is currently set for a jury trial scheduled to begin on February 10, 2020. (Dkt.

21 No. 69.)

22          2.     By this stipulation, the parties now move to continue the trial by five weeks, to March 16,

23 2020 at 9:00 a.m.; to reset the relevant pretrial deadlines; and to exclude time under the Speedy Trial Act

24 and Local Code T4 between February 10, 2020, and March 16, 2020.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The discovery associated with this case includes investigative reports, videos, and

27          additional materials in electronic format. As the government prepares for trial, it has continued

28          to investigative this case and now expects to produce additional discovery materials within the


      STIPULATION TO CONTINUE TRIAL AND RESET            1
      PRETRIAL DEADLINES
 1          next 10 days. For example, the government will be producing a collection of documents related

 2          to a recent fingerprint examination of several items of evidence. In addition, the government

 3          will be producing the forensic results for the data retrieved from the cellular phones seized in this

 4          case. In keeping with its discovery obligations, the government will continue to either provide

 5          all discoverable materials directly to defense counsel and/or make them available for inspection

 6          and copying.

 7                  b)       Defense counsel will require additional time to review these materials after

 8          receiving them.

 9                  c)       Defense counsel believes that failure to grant the above-requested continuance

10          would deny him the reasonable time necessary for effective preparation, taking into account the

11          exercise of due diligence.

12                  d)       Based on the above, the parties agree and ask that the Court find that the ends of

13          justice served by continuing this case as requested outweigh the interests of the public and the

14          defendant in a trial within the original date prescribed by the Speedy Trial Act.

15                  e)       For purposes of computing the time within which trial in this case must begin

16          under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period from February 10, 2020, to

17          March 16, 2020, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].

18          4.      Accordingly, the parties stipulate that the jury trial be continued from February 10, 2020,

19 to March 16, 2020, at 9:00 a.m. In addition, the parties stipulate that the pretrial deadlines agreed upon

20 at the Court’s January 7, 2020 trial confirmation hearing be reset as follows:

21                       •   Trial brief, due March 9, 2020

22                       •   Proposed jury instructions, due March 9, 2020

23                       •   Witness and exhibit lists, due March 9, 2020

24                       •   Proposed voir dire, due March 9, 2020

25                       •   Motions in limine, due March 6, 2020

26                       •   Oppositions to motions in limine, due March 9, 2020

27 / / /

28 / / /

      STIPULATION TO CONTINUE TRIAL AND RESET             2
      PRETRIAL DEADLINES
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          SO STIPULATED.

 5   Dated: January 22, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 6
                                                             /s/ Timothy H. Delgado
 7                                                           TIMOTHY H. DELGADO
                                                             QUINN HOCHHALTER
 8                                                           Assistant United States Attorneys
 9

10   Dated: January 22, 2020                                 /s/ Michael Long
                                                             MICHAEL LONG
11
                                                             Counsel for defendant Jose Arnulfo
12                                                              Alcala-Garcia

13

14

15                                         FINDINGS AND ORDER

16          SO FOUND AND ORDERED this 22nd day of January, 2020.

17
                                                         /s/ John A. Mendez_____________
18                                                       Hon. John A. Mendez
                                                         United States District Court Judge
19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE TRIAL AND RESET            3
      PRETRIAL DEADLINES
